Citation Nr: 0214804	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  96-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right eye disability 
other than a corneal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  The matter of entitlement to 
service connection for a right eye disability, other than a 
corneal scar, was remanded by the Board in May 1999 and now 
returns following completion of the requested development 
action.

In its May 1999 decision, the Board granted entitlement to 
service connection for a scar of the right cornea.  The RO 
effectuated that decision by rating action dated in June 
1999, and assigned a noncompensable rating effective 
September 6, 1994.  The RO notified the veteran of that 
decision by letter dated in July 1999.  Moreover, by rating 
decision dated in June 2002, the RO continued the 
noncompensable evaluation assigned to residuals of a right 
corneal scar and notified the veteran of such decision by 
letter dated in July 2002.  A review of the claims file does 
not reflect receipt of any written communication from the 
veteran or her representative indicating a desire to pursue 
the matter of entitlement to an increased evaluation for such 
disability.  Therefore, the Board concludes that the veteran 
is not currently seeking appellate review with respect to 
this matter.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran is not shown to have any right eye disability 
in addition to her service-connected corneal scar.


CONCLUSION OF LAW

A right eye disability other than a corneal scar was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  

In a letter dated in June 2002, the veteran was informed that 
she should submit or provide information identifying medical 
evidence pertinent to an eye disability other than a corneal 
scar.  In this letter the RO informed the veteran of the 
assistance that it would provide in obtaining evidence and 
information in support of the claim and of the information 
needed from the veteran to enable the RO to obtain evidence 
and information in support of her claim.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been afforded appropriate VA eye 
examinations speaking to the existence and etiology of eye 
disabilities, and identified VA treatment records have been 
associated with the record.  The development requested in the 
Board's May 1999 remand has therefore been satisfactorily 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

A February 1977 service medical record indicates that the 
veteran complained of dizziness and headaches along with 
double vision and light sensitivity.  At that time the 
veteran denied any eye injury.  There was note of complaints 
of weakness of the extraocular muscle and that the veteran 
had had a head trauma at age 14.  Examination was negative 
for eye pathology.  The veteran was referred to the Eye 
Clinic.  The report of Eye Clinic evaluation, dated later in 
February 1977, shows that examination was normal with the 
exception of some noted blepharitis and conjunctiva 
irritation.  The veteran was advised as to eye hygiene.  

In April 1977, service records show that the veteran 
presented after having been involved in a fight, sustaining 
lacerations to the face and a blunt trauma to the right eye.  
The narrative summary of the veteran's hospital admission 
from April to May 1977 includes note of deep facial 
lacerations in the area of the right eyebrow, right eyelid, 
right infraorbital fossa and right nose.  One laceration was 
noted to go from the margin of the lower eyelid to the area 
of the nose exposing the right lacrimal duct.  The veteran 
was also noted to have a deep abrasion of the cornea.  The 
lacerations were sutured and the veteran was treated with ice 
saline packs, bedrest and eye drops.  The sutures were 
removed in May, at which time the wounds were dry and the 
veteran's progress was considered good.  She was referred to 
follow-up ophthalmologic treatment, particularly for any 
complaints of blurred vision.  In November 1977 the veteran 
appeared with complaints of poor night vision.  A note 
recommended visual field examination be performed.  In June 
1978, in connection with allergy examination, the veteran's 
eyes were noted to be very watery, without any redness.  In 
March 1979 the veteran underwent visual screening.  She 
complained of decreased night vision and photophobia.  No 
diagnosis is shown in the service medical entry.  At 
discharge the veteran's visual acuity was correctable to 
20/20 bilaterally, without note of any eye disability.

The veteran appeared for a VA examination in November 1979.  
Examination revealed mild tearing and left eye visual acuity 
of 20/33; the right eye visual acuity was 20/20 without 
glasses.  The fundi was clear and no other abnormalities were 
noted.  

In September 1994, the RO received a statement in which the 
veteran complained of blurred vision.  A VA examination was 
conducted in April 1995.  The examiner noted a 
noncosmetically significant scar of the right orbit of the 
eye, without any impairment of function.

The record contains a statement from S. Koso, M.D., 
associated with Knox Community Hospital.  Such reflects 
evaluation of the veteran in November 1995.  Dr. Koso 
considered the veteran's history of facial injuries and a 
corneal abrasion during service, as well as a history of 
allergies.  Examination revealed uncorrected right eye visual 
acuity of 20/30 distance and 20/40 near, without significant 
improvement via refraction.  There was no restriction of eye 
movement and no diplopia.  There was no evidence of glaucoma 
and the veteran's pupils were equal and reactive.  There was 
evidence of tarsal concretions in both upper lids, more 
prominent on the right side.  Dilated funduscopy was normal 
in both eye.  Dr. Koso concluded that symptoms of itching, 
watering and redness were attributable to ocular allergies.  
Dr. Koso noted the existence of a mild corneal scar in the 
right eye.

At the time of a personal hearing conducted in March 1996, 
the veteran reported visual blurring, difficulty seeing at 
night and burning and itching in her right eye.  She also 
indicated she would sometimes experience swelling in her eye.

VA treatment records dated in January 1998 include note of a 
right eye corneal scar.  There was no evidence of presbyopia.  
The veteran complained of a distance blur, and a glare and 
blurring with night driving.  Eye movement was full and the 
lens, iris and sclera were clear.  

In January 2000, the veteran reported for a VA examination.  
The examiner noted the veteran's history of in-service injury 
to the right eye.  The veteran denied a decrease in vision or 
eye pain but reported experiencing some mild photophobia in 
the right eye.  Examination revealed best corrected visual 
acuity in both eyes of 20/20.  Slip lamp examination revealed 
a faint scar.  Test results such as the Goldman Visual Field 
test and dilated fundus testing were stated to be 
unremarkable.  The examiner concluded there was no decrease 
in vision secondary to right eye trauma but that there was a 
scar with some probable increased photophobia.  

Analysis

The competent evidence in this case shows that the veteran 
has experienced acute eye symptoms due to allergies.  It also 
shows that she has no current right eye pathology other than 
the already service-connected corneal scar.  Testing has been 
specifically negative for any right eye visual field changes, 
or abnormalities of the right eye sclera, conjunctiva or 
iris, and there is no medical evidence suggesting any optic 
nerve involvement.  Although photophobia has been attributed 
to the corneal scar, this is a symptom which the RO has 
considered in the evaluation of the service-connected corneal 
scar.  It is not a separate right eye disability for which 
service connection has been denied.  

Since the medical evidence establishes that the veteran has 
no chronic right eye disability other than the already 
service-connected corneal scar, the veteran's claim must be 
denied.

If the veteran believes that the photophobia warrants a 
compensable evaluation, she should either file a timely 
notice of disagreement with the RO's June 2002 rating 
decision or file a claim for an increased evaluation for the 
corneal scar.  


ORDER

Entitlement to service connection for a right eye disability 
other than a corneal scar is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

